DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-17 are pending wherein claim 1 is amended and claims 7-17 are withdrawn from consideration. 

Status of Previous Rejections
	The previous rejection of claims 1, 3 and 5-6 under 35 U.S.C. 102(a)(1) as being anticipated by Xiuqin (CN 106191594) is withdrawn in view of the Applicant’s amendment to claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ditze et al. (US 2009/0104070). 
In regard to claim 1, Ditze et al. (‘070) discloses magnesium base alloys having compositions relative to that of the instant invention as set forth below (claims).

Element
Instant Claim
(weight percent)
Ditze et al. (‘070)
(mass percent)
Overlap
Al
0.03 – 16 
10 – 20 
10 – 16 
Mn
0.015 – 1 
0.1 – 2 
0.1 – 1 
Sc + RE
0.12 – 2.5 
0 – 2 (Ce + Sc)
0.12 – 2 (Ce + Sc)
Mg
Balance
Balance
Balance


	The Examiner notes that the amounts of aluminum, manganese, scandium and cerium for the magnesium base alloy disclosed by Ditze et al. (‘070) overlap the amounts of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select the claimed amounts of aluminum, manganese, scandium and cerium from the amounts disclosed by Ditze et al. (‘070) because Ditze et al. (‘070) discloses the same utility throughout the disclosed ranges. 
	In regard to claim 2, Ditze et al. (‘070) discloses at least 0.1 mass percent cerium (claim 8). 
	In regard to claim 3, Ditze et al. (‘070) discloses 3 to 8 mass percent zinc, which overlaps the claimed range of less than 5 weight percent of the instant invention. MPEP 2144.05 I. 
	In regard to claim 4, Ditze et al. (‘070) discloses 3 to 8 mass percent zinc, which overlaps the claimed range of 0.1 to 4.5 weight percent zinc of the instant invention. MPEP 2144.05 I. 
	In regard to claim 5, Ditze et al. (‘070) discloses up to 2 weight percent of at least one of calcium and strontium, which would read on the instant invention (claim 6). 
	In regard to claim 6, Ditze et al. (‘070) discloses up to 2 weight percent of rare earths, yttrium and scandium (claim 7). 

Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive. 
The Applicant primarily argues that Ditze et al. (‘070) only discloses that in one embodiment, up to 2% of at least one of the elements of the group of elements of rare earths, yttrium and scandium, and in a separate embodiment, the magnesium alloy preferably contains up to 2% and further preferably at least 0.1% of cerium mixed metal but fails to specifically disclose any embodiments or examples including both scandium and lanthanide earth element. 
In response, the Examiner notes that the combined content of scandium and rare earth elements set forth in claim 7 of Ditze et al (‘070) overlap the amount of the instant invention, which is prima facie evidence of obviousness. MPEP 2144.05 I. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). MPEP 2123 II. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759